Citation Nr: 1219979	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  07-37 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating greater than 40 percent for a service-connected thoracolumbar spine disability.  

2.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1970 to September 1972, and from December 1990 to March 1991.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of May 2006 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

Procedural history

With respect to the Veteran's thoracolumbar spine claim, the RO awarded the Veteran service connection for a thoracolumbar spine disability [specifically for a strain, spondylosis, degenerative disc disease, and a history of compression fractures at L1 and L3 and T11-T12] in the above-referenced May 2006 rating decision.  The RO awarded an initial disability rating of 10 percent, effective April 11, 2005.  The Veteran filed a timely Notice of Disagreement as to this assigned initial rating.  In its November 2007 Statement of the Case (SOC), the RO increased the Veteran's thoracolumbar spine disability rating from 10 to 40 percent, also effective April 11, 2005.  The Veteran expressed continued dissatisfaction with this disability rating, and he perfected an appeal by filing a timely VA Form 9 later in November 2007.

With respect to the Veteran's PTSD claim, the RO awarded the Veteran service connection for PTSD in a September 2009 rating decision; a 50 percent initial disability rating was assigned, effective February 13, 2009.  The Veteran filed a request for an increase of this disability rating in March 2011.  The RO subsequently denied this request in the above-referenced September 2011 rating decision, and continued the Veteran's current 50 percent disability rating.  In correspondence received by VA on September 19, 2011, the Veteran specified that he was "appealing your [VA's] decision to deny an increase to my disability for PTSD . . . .  My PTSD continues to affect my life in a negative way and [is] getting wors[e]."  The Board has construed this statement to be a timely Notice of Disagreement with the RO's September 2011 decision to deny the Veteran's PTSD increased rating claim.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must liberally construe all documents filed by a claimant].  Crucially, the RO has not yet issued a SOC addressing this matter. 

The Board notes that the Veteran requested to testify at a videoconference hearing before the Board as to his perfected appeal for a higher thoracolumbar spine initial rating.  However, on the day his hearing was scheduled, the Veteran submitted a statement in writing specifically withdrawing his appeal.  See the Veteran's May 21, 2012 Statement in Support of Claim.  As such, the Veteran's appeal will be dismissed below.

The Veteran's PTSD increased rating claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On the day of the Veteran's scheduled videoconference hearing before the Board, the Veteran submitted a written statement indicating his desire to withdraw his appeal as to his claim for a higher initial rating for his service-connected thoracolumbar spine disability.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's Substantive Appeal have been met as to his claim of entitlement to an initial rating greater than 40 percent for a service-connected thoracolumbar spine disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2011).   Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2011).

In this case, the Veteran perfected an appeal as to the issue of entitlement to an initial disability rating greater than 40 percent for a service-connected thoracolumbar spine disability.  The Veteran requested, and was scheduled for a videoconference hearing with the Board that was to take place on May 21, 2012.  As noted above however, the Veteran filed a handwritten statement with VA on the date of this hearing, specifying his desire to "withdraw [his] pending appeal for the issue of: [e]ntitlement to increased evaluation for thoracolumbar spine strain, spondylosis, degenerative disc disease, and intervertebral disc syndrome with history of compression fractures at L1 and L3 and T-11 - T-12 currently rated as 40 percent disabling."  See the Veteran's May 21, 2012 Statement in Support of Claim.   

The Board finds that the Veteran's withdrawal request qualifies as valid withdrawal of the perfected appeal as to his claim of entitlement to an initial disability rating greater than 40 percent for a service-connected thoracolumbar spine disability.    See 38 C.F.R. § 20.204 (2011).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to this issue.  This matter is dismissed.


ORDER

The appeal of entitlement to an initial disability rating greater than 40 percent for a service-connected thoracolumbar spine disability is dismissed.  

REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the remaining issue on appeal must be remanded for further procedural development. 

As was described in the Introduction, the RO denied the Veteran's PTSD increased rating claim in a September 2011 rating decision.  The Veteran has since expressed timely disagreement with this decision.  See the Veteran's typewritten statement received by the RO on September 19, 2011.  A SOC addressing that this claim has not been issued by the RO. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a Notice of Disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, this case is remanded so that the agency of original jurisdiction (AOJ) may issue a SOC on the issue of entitlement to a higher evaluation for the Veteran's PTSD. 

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his service-connected PTSD.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  After undertaking any other development it deems necessary, VBA should then evaluate the evidence of record, and issue a Statement of the Case (SOC) to the Veteran, with a copy to his representative, addressing his increased rating claim for PTSD.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2011). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


